Title: To James Madison from William F. Gray, 12 August 1825
From: Gray, William F.
To: Madison, James


        
          Dear Sir,
          Fredericksburg Aug. 12th. 1825
        
        On applying to Mr. Withers this morning he gave me a Copy of No. 78 Ed. Review, to complete your series; and, as he never had the North American Rev: for Octo. 1824, I presume you did not receive that No. By this day’s Mail I send you those two, which I hope will make your sets complete. Upon the supposition that that would be the case, I paid Mr. Green the $10. recd. in your favour of the 8th. first having got from Mr. Withers a new acct. with No. and date specified, as you will perceive by the enclosed.
        Nos. 80. 81 and 82 of the Edinbg. Rev: and Nos. 46. 47 and 48 of the North American, have been sent to you by me, since the Agency returned to my hands.
        Believing that it will be agreable to you to recieve several interesting works just published, I have taken the liberty of sending to you, the Memoirs of Count Segur Waln’s Life of Lafayette, Memoirs of Fouché, and Genl. Segur’s narative of Napoleons expedition to Moscow. Should it not be agreable to you to retain them on acct. please to return them by the same conveyance. I refer you to the Virginia Herald for advertisements of many new & interesting works. I should be glad to recieve your orders occasionally. Or, if agreable, I should take much pleasure in forwarding to

you such works of merit as I might suppose acceptable to you, as soon as recd. by me. With much respect, Your obedient servt.
        
          W. F. Gray
        
      